OMAN, Chief Justice. This matter coming on for consideration by the Court upon Disciplinary Board Decision, and Norman E. Runyan appearing in person before the Court; Mr. Chief Justice Oman, Mr. Justice McManus, Mr. Justice Stephenson, Mr. Justice Sosa sitting; NOW, THEREFORE, IT IS ORDERED that the recommendation of the Disciplinary Board be and the same is hereby adopted and approved by the Court; that Norman E. Runyan be and he hereby is publicly reprimanded by the Supreme Court by reason of his violation of Rule 6-101(A) (3) of the Disciplinary Rules; that he hereby is ordered to reimburse the estate in the amount of $486 interest and $110 bond premium.